TiNIDI110                                                  02/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0394


                                        DA 21-0394


JACOB SMITH,
                                                                        FILED
                                                                         FEB 0 9 2022
            Petitioner and Appellant,                                  Bowen Greenwood
                                                                     Clerk of Supreme   Court
                                                                                  tonntaria
                                                                        Stato rpf
      v.                                                           ORDER

STATE OF MONTANA, et al.,

            Respondent and Appellee.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on February 8, 2022, this Court has determined that the brief does not comply with
the Rules and must be resubmitted.
       M. R. App. P. 10(4) requires a "a certificate of service in the form of a statement
of the date and manner of service and of the names and addresses of the persons served,
certified by the person who made service." While the Appellant's brief contains a
certificate of service, it does not indicate the names and addresses of the persons served.
       M. R. App. P. 11(4)(e) requires a certificate of compliance indicating the
document's line spacing and (1) that the document is proportionally spaced, together with
the typeface, point size, and word count; or (2) that the document uses a monospaced
typeface, together with the number of characters per inch and word count, or the number
of counted pages. The Appellant's brief does not contain a certificate of compliance.
       M. R. App. 11(6)(b) sets forth the information that rnust be presented on the cover
of each brief, which includes cause number, title of the case, tribunal from which the
appeal is taken, party names, names and contact information for counsel for each party, if
any, and the title of the document. The cover of the Appellant's brief does not include
much of the information required by this rule.
       Appellant's brief does not meet the requirements of M. R. App. P. 12(1)(a), which
requires a table of contents, with page references, and a table of authorities; M. R. App.
P. 12(1)(d), which requires a statement of facts relevant to the issues presented for review
with references to the pages or parts of the record at which material facts appear; M. R.
App. P. 12(1)(e), which requires a sthement of the standard of review as to each issue
raised, together with a citation of authority; M. R. App. P. 12(1)(f), which requires a
summary of the argument which contains a succinct, clear, and accurate statement of the
arguments made in the body of the brief; or M. R. App. P. 12(1)(i), which requires an
appendix that includes the relevant judgment, order(s), findings of fact, conclusions of
law, jury instruction(s), ruling(s), or decision(s) from which the appeal is taken together
with any written memorandum or rationale of the court, and those pages of the transcript
containing any oral ruling in support.
       M. R. App. P. 13(2) requires that a signed original and nine copies of the brief be
filed with the clerk of the supreme court. The Appellant's brief is not signed.
Therefore,
       IT IS ORDERED that the original and copies of the referenced brief be retumed
for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
of this Court and that one copy of the revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt;
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief; and
       IT IS FURTHER ORDERED that the Clerk of Court is directed to provide
Appellant with a copy of the Civil Handbook for litigants proceeding before this Court
without an attorney.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.
DATED this g4i,clay of February, 2022.
                                         For the Court,




                                         BLA./"..     Justice